Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 22, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144540 & (17)(18)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 144540
                                                                     COA: 305338
                                                                     Oakland CC: 2005-204361-FC
  EDMOND ZOICA,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions to remand and to compel the trial court to provide trial transcripts are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 22, 2012                    _________________________________________
         t1015                                                                  Clerk